Citation Nr: 0126996	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  99-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of tuberculosis, pulmonary, minimal, inactive; 
pleurisy tuberculosis with effusion, inactive, currently 
rated as non-compensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2001, a hearing was held before the Board member 
making this decision.  A transcript of this hearing is of 
record.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service connection for pulmonary tuberculosis, chronic, 
minimal, arrested, and pleurisy tuberculosis, with effusion, 
was granted by a May 1955 rating decision with an effective 
date in April 1955 for a 100 percent rating.  A November 1956 
rating decision applied graduated reductions with a non-
compensable rating effective in July 1966.  

Effective August 19, 1968, Public Law 90-493 repealed the law 
which provide graduated reductions for inactive tuberculosis.  
Thereafter, tuberculosis residuals would be rated on the 
resultant impairment.  However, Congress did not wish to harm 
veterans who were receiving compensation under the old law.  
The repeal specifically did not apply to "any veteran who, 
on the date of enactment of this Act, was receiving or 
entitled to receive compensation [emphasis added] for 
tuberculosis which in the judgment of the Administrator [of 
Veterans Affairs] had reached a condition of complete 
arrest."  

The change in the law did not prohibit the application of the 
new rating criteria if that would result in a higher rating.  
Further, the change in the law did not prohibit a veteran 
previously rated as non-compensable from receiving a 
compensable evaluation under the new law and regulations.  

In this case, the RO evaluated the disability under the 
criteria in effect prior to August 19, 1968.  Review of the 
rating decision, statement of the case, and supplemental 
statements of the case discloses that the RO did not evaluate 
the disability under the current rating criteria.  The 
veteran filed the current claim in March 1998.  His claim 
should also be considered under the current rating criteria, 
effective October 7, 1996.  

Review of the rating decision, statement of the case, and 
supplemental statements of the case reveals that the RO 
determined that the veteran's current respiratory impairment 
is wholly due to other disorders and not the service-
connected pulmonary tuberculosis.  Such a decision is medical 
in nature and must be based on a competent medical opinion.  
Review of the claims folder does not disclose any competent 
medical opinion as to how much of the pulmonary deficits are 
due to the service-connected pulmonary tuberculosis.  The 
rating decision, statement of the case, and supplemental 
statements of the case do not make reference to any such 
opinion.  Such an opinion should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  The RO should schedule the veteran for 
a pulmonary examination, to include a 
pulmonary function test, as well as any 
other indicated tests and studies.  The 
claims folder, including a copy of this 
Remand, should be made available to the 
examiner for review.  The examiner should 
offer an opinion as to what percentage of 
respiratory impairment is attributable to 
the service-connected pulmonary 
tuberculosis.

3.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (2001).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.

4.  Thereafter, the RO should readjudicate 
this claim in accordance with the 
provisions of 38 C.F.R. § 4.97, Code 6731, 
and any other applicable criteria.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain and discuss the 
applicability of the provisions of 
38 C.F.R. § 4.97, Code 6731, and any other 
applicable criteria, as well as notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


